DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is being examined in response to the amendments submitted by Applicant on September 23, 2021.
Claims 1 and 12 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.


Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the claims are not directed to “certain methods of organizing human activity”.  Instead, Applicant asserts the claims are directed to the concept of operating one or more service devices via an aggregator platform operating on an application server, which is not a recitation of a judicial exception under Prong One of Step 2A.  Examiner disagrees.  The operation of one or more service devices via an aggregator platform operating on an application server is an additional limitation that merely links the judicial exception to a particular technological environment or field of use.  It is not the subject matter towards which the claimed invention is directed.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that Examiner’s 101 rejection was improper because the limitation of “receiving, via an aggregator platform of a merchant aggregator operated on an application server, an operation request from a user device for operation of one or more of the service devices associated with the merchant aggregator” reflects an improvement to other technology or technical field.  
Applicant argued that Examiner’s 101 rejection was improper because claims 1-20 recite limitations that are not well-understood, routine, and conventional activity in the field.  Applicant further asserted that it is not well-understood, routine, and conventional to process a payment transaction to a merchant aggregator in the manner claimed.  Examiner disagrees.  Examiner’s 101 rejection does not rely on a finding that any limitations in Applicant’s claimed invention are well-understood, routine, and conventional activity.  The issue of whether a limitation is well-understood, routine, and conventional is only relevant in the analysis of additional limitations in prong 2, and the processing of a payment transaction to a merchant aggregator in the manner claimed is not an additional limitation.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that the prior art did not teach or suggest an aggregator platform of a merchant aggregator.  Examiner disagrees. The Berman reference discloses receiving, by a computing device, an operation request (see Berman:  pgh 36).  The computing device performs the same functions as the aggregator platform of a merchant aggregator operated on an application server described in the claimed invention.  Therefore, the Berman reference teaches and makes obvious the aggregator platform of a merchant aggregator operated on an application server.  For this reason, Examiner finds Applicant’s argument non-persuasive.     


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-20 were rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-11 describe a method and claims 12-20 describe a server network (i.e. a machine).    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful 
Claims 1 recite(s) receiving, from an application server of a merchant aggregator, an operation request from a user for operation of one or more of the service devices associated with the merchant aggregator, the operation request comprising identification data of each service device, an operation mode selected by the user for each service device, and a payment token associated with a payment instrument of the user; identifying, based on the identification data, a device server communicatively connected with the respective service device; communicating, to the respective device server, operation instructions for controlling access to each service device for operation thereof by the user, the operation instructions comprising an activation instruction for activating the respective service device, thereby permitting the user to access the respective service device; determining a payment amount for operation of the service devices requested in the operation request based at least on the selected operation modes; and processing a payment transaction for paying the payment amount to the merchant aggregator using the payment token, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated grouping of abstract ideas described as certain methods of organizing human activity because it is an example of a commercial interaction.  This judicial exception is not integrated into a practical application because the additional limitation of an aggregator platform of a merchant aggregator operated on an application server merely serves to generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, Applicant’s claimed invention is directed to a judicial exception.   
Claims 12 recite(s) receiving, from the application server, an operation request from a user for operation of one or more of the service devices, the operation request comprising identification data of each service device, an operation mode selected by the user for each service device, and a payment token associated with a payment instrument of the user; identifying, based on the identification data of each service device, the device server communicatively connected with the respective service device; communicating, to the respective device server, a set of operation 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations identified in claims 1 and 12 only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  
	

Dependent Claims
Dependent claims 2-11 and 13-20 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception 

2. The method according to claim 1, further comprising authenticating the payment token for said payment to the merchant aggregator, wherein the operation instructions are communicated to the device servers in response to authentication of the payment token.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

3. The method according to claim 1, wherein the operation request further comprises a time period defined by the user for operation of each service device, and wherein the payment amount is determined based additionally on the time periods.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

4. The method according to claim 1, wherein the operation request further comprises a charge amount defined by the user for operation of each service device, 24MA0033 (P07250-US-UTIL) and wherein the payment amount is determined based additionally on the charge amounts.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

5. The method according to claim 4, further comprising determining a time period for permitting access to each service device based on the respective charge amount.  (The additional limitations 

6. The method according to claim 3, wherein the operation instructions further comprise a deactivation instruction for deactivating each service device in response to lapsing of the respective time period, thereby denying the user access to the respective service device.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

7. The method according to claim 1, further comprising: receiving, from the device server, operation usage data of each service device determined based on operation thereof by the user during the permitted access; and determining a time period for the operation of each service device based on the respective operation usage data, wherein the payment amount is determined based additionally on the time periods.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

8. The method according to claim 7, wherein the operation instructions further comprise a deactivation instruction for deactivating each service device in response to a deactivation command actuated by the user at the respective service device, thereby denying the user access to the respective service device, and wherein the respective operation usage data is determined in response to deactivation of the respective service device.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

9. The method according to any one of claims 1, further comprising performing a registration process for each service device, the registration process comprising: receiving, from the application server, a registration request for registration of the respective service device, the registration 

10. The method according to claim 9, wherein the service device details of each service device comprise cloud adaptor data for facilitating communication between the payment network server and the device server for the respective service device.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

11. The method according to claim 9, wherein the service device details of each service device comprise a set of operation modes selectable by the user.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

13. The payment network server according to claim 12, wherein the operation instruction module is further configured for authenticating the payment token for said payment to the merchant aggregator, wherein the operation instructions are communicated to the device servers in response to authentication of the payment token.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

14. The payment network server according to claim 12, wherein the operation request further comprises a time period defined by the user for operation of each service device, and wherein the 

15. The payment network server according to claim 12, wherein the operation request further comprises a charge amount defined by the user for operation of each service device, and wherein the payment amount is determined based additionally on the charge amounts.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

16. The payment network server according to claim 15, further comprising determining a time period for operation of each service device based on the respective charge amount.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

17. The payment network server according to claim 14, wherein the operation instructions further comprise a deactivation instruction for deactivating each service device in response to lapsing of the respective time period, thereby denying the user access to the respective service device.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

18. The payment network server according to claim 12, wherein the operation instruction module is further configured for receiving, from the device server, operation usage data of each service device determined based on operation thereof by the user during the permitted access; 27MA0033 (P07250-US-UTIL) wherein the payment module is further configured for determining a time period for operation of each service device based on the respective operation usage data; and wherein the payment amount is determined based additionally on the time periods.  (The additional limitations only serve to further 

19. The payment network server according to claim 18, wherein the operation instructions further comprise a deactivation instruction for deactivating each service device in response to a deactivation command actuated by the user at the respective service device, thereby denying the user access to the respective service device, and wherein the respective operation usage data is determined in response to deactivation of the respective service device.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

20. The payment network server according to any one of claims 12, further comprising a registration module configured for performing a registration process for each service device, the registration process comprising: receiving, from the application server, a registration request for registration of the respective service device, the registration request comprising details of the respective service device; generating the identification data of the respective service device; communicating the identification data to the application server; and communicating said registration to the respective device server for the respective service device, wherein the respective service device is associated with the merchant aggregator upon said registration of the respective service device. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Comer (US 5,596,501) discloses a system for dispensing fuel at remote locations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 were rejected under 35 U.S.C. 103(a) as being unpatentable over Berman (US 2017/0140347) and in view of Conforti (US 2018/0232716).   
Claim 1:	In regard to the following limitation, Berman discloses:
A computerized method for controlling operation of service devices, the method performed by a payment network server and comprising: receiving, via an aggregator platform of a merchant aggregator operated on an application server, an operation request from a user device for operation of one or more of the service devices associated with the merchant aggregator, the operation request comprising identification data of each service device, an operation mode selected by the user for each service device, and a payment token 
identifying, based on the identification data of each service device, a device server communicatively connected with the respective service device; (Berman:  pgh 354)
communicating, to the respective device server, operation instructions for controlling access to each service device for operation thereof by the user, the operation instructions comprising an activation instruction for activating the respective service device, thereby permitting the user to access the respective service device; (Berman:  pgh 215-220)
Berman does not teach the remaining limitations.  However, Conforti teaches:
determining a payment amount for operation of the service devices requested in the operation request based at least on the selected operation modes; and processing a payment transaction for paying the payment amount to the merchant aggregator using the payment token.  (Conforti:  pgh 18)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Berman with the elements as taught by Conforti because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Berman (see Berman:  pgh 3)   
Claim 2:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Berman teaches:
2. The method according to claim 1, further comprising authenticating the payment token for said payment to the merchant aggregator, wherein the operation instructions are communicated to the device servers in response to authentication of the payment token.  (Berman:  pgh Fig. 8)

3. The method according to claim 1, wherein the operation request further comprises a time period defined by the user for operation of each service device, and wherein the payment amount is determined based additionally on the time periods.  (Berman:  pgh 37)
Claim 4:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Berman teaches:
4. The method according to claim 1, wherein the operation request further comprises a charge amount defined by the user for operation of each service device, 24MA0033 (P07250-US-UTIL) and wherein the payment amount is determined based additionally on the charge amounts.  (Berman:  pgh 37-39)
Claim 5:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 4.  In regard to the following limitation, Berman teaches:
5. The method according to claim 4, further comprising determining a time period for permitting access to each service device based on the respective charge amount.  (Berman:  pgh 37-39)
Claim 6:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 3.  In regard to the following limitation, Berman teaches:
6. The method according to claim 3, wherein the operation instructions further comprise a deactivation instruction for deactivating each service device in response to lapsing of the respective time period, thereby denying the user access to the respective service device.  (Berman:  pgh 37-39)
Claim 7:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Berman teaches:
7. The method according to claim 1, further comprising: receiving, from the device server, operation usage data of each service device determined based on operation thereof by the user during the permitted access; and determining 
Claim 8:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 7.  In regard to the following limitation, Berman teaches:
8. The method according to claim 7, wherein the operation instructions further comprise a deactivation instruction for deactivating each service device in response to a deactivation command actuated by the user at the respective service device, thereby denying the user access to the respective service device, and wherein the respective operation usage data is determined in response to deactivation of the respective service device.  (Berman:  pgh 36-39.  The user instructs the system to activate and deactivate a service device in order to define a time period of service.)
Claim 9:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Berman teaches:
9. The method according to any one of claims 1, further comprising performing a registration process for each service device, the registration process comprising: receiving, from the application server, a registration request for registration of the respective service device, the registration request comprising details of the respective service device; generating the identification data of the respective service device; communicating the identification data to the application server; and 25MA0033 (P07250-US-UTIL) communicating said registration to the respective device server for the respective service device, wherein the respective service device is associated with the merchant aggregator upon said registration of the respective service device.  (Berman:  pgh 59.  Each vending device undergoes a registration process and receives a vending device ID.)

10. The method according to claim 9, wherein the service device details of each service device comprise cloud adaptor data for facilitating communication between the payment network server and the device server for the respective service device.  (Berman:  pgh 53)
Claim 11:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Berman teaches:
11. The method according to claim 9, wherein the service device details of each service device comprise a set of operation modes selectable by the user.  (Berman:  pgh 59.  The user request includes information about the intended purchase, which includes a user’s selection of device operation modes.)
Claim 12:	In regard to the following limitation, Berman discloses:
12. A payment network server communicatively connected to an application server of a merchant aggregator and a number of device servers, each device server communicatively connected with a number of service devices associated with the merchant aggregator, the payment network server configured for controlling operation of the service devices and comprising: an operation request module configured for: receiving, via an aggregator platform of the merchant aggregator operated on the application server, an operation request from a user device for operation of one or more of the service devices, the operation request comprising identification data of each service device, an operation mode selected by the user device for each service device, and a payment token associated with a payment instrument of the user; (Berman:  Figs. 1 and 6, pgh 36)
identifying, based on the identification data of each service device, the device server communicatively connected with the respective service device; (Berman:  pgh 354)
an operation instruction module configured for: communicating, to the respective device server, a set of operation instructions for controlling access to each service device for operation thereof by the user, the operation instructions comprising an activation instruction for activating the respective service device, thereby permitting the user to access the respective service device;  (Berman:  pgh 215-220)
Berman does not teach the remaining limitations.  However, Conforti teaches:
a payment module configured for: 26MA0033 (P07250-US-UTIL) determining a payment amount for operation of the service devices requested in the operation request based at least on the selected operation modes; processing a payment transaction for paying the payment amount to the merchant aggregator using the payment token.  (Conforti:  pgh 18)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Berman with the elements as taught by Conforti because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Berman (see Berman:  pgh 3)   
Claim 13:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 12.  In regard to the following limitation, Berman teaches:
13. The payment network server according to claim 12, wherein the operation instruction module is further configured for authenticating the payment token for said payment to the merchant aggregator, wherein the operation 
Claim 14:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 12.  In regard to the following limitation, Berman teaches:
14. The payment network server according to claim 12, wherein the operation request further comprises a time period defined by the user for operation of each service device, and wherein the payment amount is determined based additionally on the time periods.  (Berman:  pgh 37)
Claim 15:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 12.  In regard to the following limitation, Berman teaches:
15. The payment network server according to claim 12, wherein the operation request further comprises a charge amount defined by the user for operation of each service device, and wherein the payment amount is determined based additionally on the charge amounts.  (Berman:  pgh 37-39)
Claim 16:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 15.  In regard to the following limitation, Berman teaches:
16. The payment network server according to claim 15, further comprising determining a time period for operation of each service device based on the respective charge amount.  (Berman:  pgh 37-39)
Claim 17:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 14.  In regard to the following limitation, Berman teaches:
17. The payment network server according to claim 14, wherein the operation instructions further comprise a deactivation instruction for deactivating each service device in response to lapsing of the respective time period, thereby denying the user access to the respective service device.  (Berman:  pgh 37-39)
Claim 18:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 12.  In regard to the following limitation, Berman teaches:
18. The payment network server according to claim 12, wherein the operation instruction module is further configured for receiving, from the device server, operation usage data of each service device determined based on operation thereof by the user during the permitted access; 27MA0033 (P07250-US-UTIL) wherein the payment module is further configured for determining a time period for operation of each service device based on the respective operation usage data; and wherein the payment amount is determined based additionally on the time periods.  (Berman:  pgh 36-46)
Claim 19:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 18.  In regard to the following limitation, Berman teaches:
19. The payment network server according to claim 18, wherein the operation instructions further comprise a deactivation instruction for deactivating each service device in response to a deactivation command actuated by the user at the respective service device, thereby denying the user access to the respective service device, and wherein the respective operation usage data is determined in response to deactivation of the respective service device.  (Berman:  pgh 36-39.  The user instructs the system to activate and deactivate a service device in order to define a time period of service.)
Claim 20:	Berman/Conforti teaches the limitation(s) as shown in the rejection of claim 12.  In regard to the following limitation, Berman teaches:
20. The payment network server according to any one of claims 12, further comprising a registration module configured for performing a registration process for each service device, the registration process comprising: receiving, from the application server, a registration request for registration of the respective service device, the registration request comprising details of the respective service device; generating the identification data of the respective service device; communicating the identification data to the application server; and communicating said registration to the respective device server for the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, MICHAEL ANDERSON can be reached at 571.270.0508.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        January 24, 2022

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691